                       Case 1:21-cv-00337-AKH Document 20 Filed 06/09/21 Page 1 of 2




                                                      THE CITY OF NEW YORK                                 DOMINIQUE F. SAINT-FORT
                                                                                                             Assistant Corporation Counsel
GEORGIA M. PESTANA
Acting Corporation Counsel
                                                     LAW DEPARTMENT                                         Labor & Employment Division
                                                          100 CHURCH STREET                                                 (212) 356-2444
                                                          NEW YORK, NY 10007                                          dosaint@law.nyc.gov

                                                                                 June 8, 2021

          BY ECF                                          8SRQ'HIHQGDQWV UHTXHVWDQG3ODLQWLIIV FRQVHQWWKHWLPHIRUWKH
          Honorable Allen K. Hellerstein                  &LW\'HIHQGDQWVWRUHVSRQGWRWKH&RPSODLQWLQWKLVDFWLRQLVHQODUJHG
          United States District Judge                    IURP-XQHWR-XO\
          United States District Court
          Southern District of New York                   6RRUGHUHG
          500 Pearl Street, Rm. 1106                      V+RQ$OYLQ.+HOOHUVWHLQ
          New York, New York 10007                        -XQH

                             Re: Shargani v. New York City Department of Environmental Protection, et al.
                                 20 CV 10237 (AKH)

          Dear Judge Hellerstein:

                          I am an Assistant Corporation Counsel in the office of Georgia M. Pestana, Acting
          Corporation Counsel of the City of New York, attorney for defendants New York City Department
          of Environmental Protection and the City of New York (“City Defendants”).1 I write to
          respectfully request that Your Honor extend the time for the City Defendants to respond to the
          Complaint in this action from June 11, 2021 to July 12, 2021. I have conferred with Plaintiffs’
          counsel via telephone, and he consents to the extension request.

                          This extension of time is necessary because, as has been widely reported in the
          media, our office has had a complete loss of technological access and resources. Over the past
          weekend, access to the New York City Law Department’s network and emails was disabled and,
          unfortunately, access has not yet been restored nor has it been indicated when it will be restored.
          Accordingly, I do not have any access to my work product and email to formulate a response to
          the Complaint. In addition, this office, without appearing on behalf of individually named
          defendant Delaney, requests that the Court also extend, sua sponte, the time for defendant Delaney
          to respond to the Complaint in order to preserve his rights.

                          This is Defendants’ first request for an extension of time to respond to the
          Complaint. The requested extension will not affect any scheduled dates and the parties do not
          have any scheduled appearances before the Court. Accordingly, Defendants respectfully request
          that the for the City Defendants to respond to the Complaint in this action from June 11, 2021 to
          July 12, 2021.



          1
              Upon information and belief, individually named defendant Dennis Delaney has not yet been served.
       Case 1:21-cv-00337-AKH Document 19
                                       20 Filed 06/08/21
                                                06/09/21 Page 2 of 2




            Thank you for Your Honor’s consideration of this request.


                                                       Respectfully submitted,
                                                       /s/ Dominique F. Saint-Fort
                                                       Dominique F. Saint-Fort
                                                       Assistant Corporation Counsel

cc:   Jaazaniah Asahguii, Esq. (By ECF)
      Gaines, Novick, LLP
      Attorneys for the Plaintiff
      1133 Westchester Avenue, Suite N-202
      White Plains, New York 10604
      Tel. (914) 288-9595
      Fax (914) 288-0850
      Email: jasahguii@gainesllp.com




                                             -2-
